

 
 

--------------------------------------------------------------------------------

 





















 
 

ASSET PURCHASE AGREEMENT






BETWEEN




ALTO GROUP ACQUISITION CORP.




AND




MEXICAN HUNTER EXPLORATION S.A. de C.V.








March 12, 2010

 
 







 

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
 
Definitions.1

 
 
Basic Transaction.4

 
(a)  Purchase and Sale of Assets.4

 
(b)  Assumption of Liabilities.4

 
(c)  Delivery of Alto Shares.4

 
(d)  Closing.4

 
(e)  Deliveries at Closing.5

 
(f)  Allocation.5

 
 
MHE's Representations and Warranties.5

 
(a)  Organization of MHE.5

 
(b)  Authorization of Transaction.5

 
(c)  Non-contravention.5

 
(d)  Brokers' Fees.5

 
(e)  Title to Concessions.5

 
(f)  Undisclosed Liabilities.5

 
(g)  Legal Compliance.5

 
(h)  Real Property.6

 
(i)  Insurance Covering the Concessions.6

 
(j)  Litigation.7

 
(k)  Environmental, Health, and Safety Matters.7

 
(l)  Disclosure.7

 
(m)  Investment.8

 
 
Buyer's Representations and Warranties.8

 
(a)  Organization of Buyer.8

 
(b)  Authorization of Transaction.8

 
(c)  Non-contravention.8

 
(d)  Brokers' Fees.8

 
 
Pre-Closing Covenants.8

 
(a)  General.8

 
(b)  Notices and Consents.8

 
(d)  Full Access.9

 
(e)  Notice of Developments.9

 
(f)  Exclusivity.9

 
(g)  Maintenance of Concessions.9

 
 
Conditions to Obligation to Close.9

 
(a)  Conditions to Buyer's Obligation.9

 
(b)  Conditions to MHE's Obligation.9

 
 
Indemnification.10

 
 
Termination.10

 
(a)  Termination of Agreement.10

 
(b)  Effect of Termination.10

 
 
Miscellaneous.11

 
(a)  Survival of Representations and Warranties.11

 
(b)  No Third-Party Beneficiaries.11

 
(c)  Entire Agreement.11

 
(d)  Succession and Assignment.11

 
(e)  Counterparts.11

 
(f)  Headings.11

 
(g)  Notices.11

 
(h)  Governing Law.12

 
(i)  Amendments and Waivers.12

 
(j)  Severability.12

 
(k)  Expenses.12

 
(l)  Construction.12

 
(m)  Incorporation of Exhibits.12


 
 

--------------------------------------------------------------------------------

 

(n)  Specific Performance.                                           12
 
(o)  Submission to Jurisdiction.12

 
(p)  Governing Language.13

 


Exhibit A—Escrow Agreement
 
Exhibit B—Bill of Sale

 
Exhibit C—Concession Transfer Documents

 
Exhibit D—Geological Report for Los Tres Macho Mineral Concession

 
Exhibit E—Geological Report for Zuna Mineral Concession

 
Exhibit F—Unanimous Written Consent of the Board of Directors of MHE

 
Exhibit G—Unanimous Written Consent of the Shareholders of MHE

 
Exhibit H—Secretary’s Certificate of MHE

 
Exhibit I—[charter/government document showing MHE Board members]

 
Exhibit J—Unanimous Written Consent of the Board of Directors of Buyer

 
Exhibit K—Unanimous Written Consent of the Board of Directors of Alto Holdings



 


 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 

 
ASSET PURCHASE AGREEMENT
 
 
This Asset Purchase Agreement (this "Agreement") is entered into as of the 12th
day of March, 2010 by and between Alto Group Acquisition Corp., a Nevada
corporation ("Buyer"), and Mexican Hunter Explorations S.A. de C.V., a
corporation organized under the laws of Mexico ("MHE"). Buyer and MHE are
referred to collectively herein as the "Parties."
 
This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets of MHE in return for certain undertakings and shares of Alto Group
Holdings, Inc., the parent company of the Buyer ("Alto Holdings.")
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.  Definitions.
 
"Acquired Assets" means all right, title, and interest in and to the
Concessions, and including any of the following, insofar as they are derived
from or associated with the Concessions:
 
(a) books, records, ledgers, files, documents, correspondence, lists, plats,
architectural plans, geological reports, engineering reports, surveys, drawings,
and specifications, creative materials, advertising and promotional materials,
studies, reports, and other printed or written materials;
 
(b) Intellectual Property and goodwill associated with the Concessions, licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of all jurisdictions;
 
(c) leases, subleases, and rights thereunder;
 
(d) agreements, contracts, indentures, mortgages, instruments, Liens,
guaranties, other similar arrangements, and rights thereunder;
 
(e) accounts, notes, and other receivables;
 
(f) claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set off, and rights of recoupment (including any
such item relating to the payment of Taxes); and
 
(g) franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from governments and
governmental agencies;
 
provided, however, that the Acquired Assets shall not include, among the
following: (i) any Real Property whether owned or Leased, (ii) the corporate
charter, qualifications to conduct business as a foreign corporation,
arrangements with registered agents relating to foreign qualifications, taxpayer
and other identification numbers, seals, minute books, stock transfer books,
blank stock certificates, and other documents relating to the organization,
maintenance, and existence of MHE as a corporation or (iii) any of the rights of
MHE under this Agreement (or under any side agreement between MHE on the one
hand and Buyer on the other hand entered into on or after the date of this
Agreement).
 
"Affiliate" means, with respect to any Party, any Subsidiary of such Party, or
any Person who controls, is controlled by, or is under Common Control with such
Party.
 
"Alto Holdings" means the parent company of Buyer as more specifically set forth
in the preface above.
 
"Alto Shares" means ten million (10,000,000) shares of restricted stock of Alto
Holdings, par value $0.00001 per share.
 
"Assumed Liabilities" means the following obligations of MHE with respect to the
Concessions:
 
          (a)  
to conduct exploration activities on the properties and sites covered thereby;
and

 

 
1

--------------------------------------------------------------------------------

 

 
          (b)  
to facilitate the production of a NI43101 Technical Report and Valuation or
equivalent report for each of the Concessions;

 
provided, however, that, notwithstanding the above, the Assumed Liabilities
shall not include (i) any Liability of MHE for Taxes, (ii) any obligation or
Liability of MHE or any Affiliate (whether or not in connection with either of
the Concessions) resulting from, arising out of, relating to, in the nature of,
or caused by any breach of contract, breach of warranty, tort, infringement,
violation of law, or environmental matter, including without limitation those
arising under Environmental, Health, and Safety Requirements, (iii) any
Liability of MHE or any Affiliate for pension, retirement, employee benefit, or
compensation plan, arrangement, or agreement of any kind, whether or not in
connection with the Concessions, (iv) any Liability of MHE for income, transfer,
sales, use, and other Taxes arising in connection with the consummation of the
transactions contemplated hereby (including any income Taxes arising because MHE
is transferring the Acquired Assets), (v) any Liability of MHE for the unpaid
Taxes of any Person under the U.S. Internal Revenue Code, U.S. state law, or any
similar provision of applicable law in the Republic of Mexico or any of its
states or political subdivisions, as a transferee or successor, by contract, or
otherwise, (vi) any obligation of MHE to indemnify any Person (including any of
MHE Stockholders) by reason of the fact that such Person was a director,
officer, employee, or agent of MHE or any of its Affiliates or was serving at
the request of any such entity as a partner, trustee, director, officer,
employee, or agent of another entity (whether such indemnification is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such indemnification is pursuant to any
statute, charter document, bylaw, agreement, or otherwise), (vii) any Liability
of MHE for costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, or (viii) any Liability or obligation of MHE
under this Agreement (or under any side agreement between MHE on the one hand
and Buyer on the other hand entered into on or after the date of this
Agreement).
 
"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
"Buyer" has the meaning set forth in the preface above.
 
"Closing" has the meaning set forth in §2(d) below.
 
"Closing Date" has the meaning set forth in §2(d) below.
 
"Concessions" means, collectively, the mineral concessions and all rights
appurtenant thereto in the mining properties known as “Los Tres Machos” and
“Zuna” in Jalisco, in the state of Guadalajara, Mexico.
 
"Environmental, Health, and Safety Requirements" shall, with respect to the
Concessions, mean all applicable federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation, each as amended and as now or hereafter in
effect.
 
"Escrow Agent" means {redacted}
 
"Escrow Agreement" means the Escrow Agreement entered into concurrently herewith
and attached hereto as Exhibit C.
 
"Indemnitee" has the meaning set forth in §7 below.
 
"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements
 

 
2

--------------------------------------------------------------------------------

 

 
thereto, and all patents, patent applications, and patent disclosures, together
with all reissuances,continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, slogans, trade names, corporate names, Internet domain names and
rights in telephone numbers, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including source
code, executable code, data, databases, and related documentation), (g) all
advertising and promotional materials, (h) all other proprietary rights, and (i)
all copies and tangible embodiments thereof (in whatever form or medium).
 
"Knowledge" means actual knowledge after reasonable investigation.
 
"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.
 
“Losses” means any claims, demands, losses, costs, damages, expenses, reasonable
attorney fees, causes of actions, judgments, and liability incurred in
connection therewith, whether or not a complaint, action or legal or
administrative proceeding has been filed or initiated concerning the matter and
regardless of whether a final judgment has been rendered by any court
 
"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that would be materially adverse to the business, assets, condition
(financial or otherwise), operating results, operations, or business prospects
of MHE and its Affiliates, taken as a whole, or on the ability of MHE to
consummate timely the transactions contemplated hereby, including any adverse
change, event, development, or effect arising from or relating to (a) general
business or economic conditions, including such conditions related to the
business of MHE and its Affiliates, (b) national or international political or
social conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States, (c)
financial, banking, or securities markets (including any suspension of trading
in, or limitation on prices for, securities on the New York Stock Exchange,
American Stock Exchange, or Nasdaq National Market for a period in excess of
three hours or any decline of either the Dow Jones Industrial Average or the
Standard & Poor's Index of 500 Industrial Companies by an amount in excess of
15% measured from the close of business on the date hereof), (d) changes in
United States generally accepted accounting principles, (e) changes in law,
rules, regulations, orders, or other binding directives issued by any
governmental entity, and (f) the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby.
 
"MHE" has the meaning set forth in the preface above.
 
"MHE Share" means any share of the common stock, per value $___ per share, of
MHE.
 
"MHE Stockholder" means any person who or which holds any MHE Shares.
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
"Party" has the meaning set forth in the preface above.
 

 
3

--------------------------------------------------------------------------------

 

 
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
"Purchase Price" has the meaning set forth in §2(c) below.
 
"Real Property" means land and buildings, and anything affixed to the land.
 
"Securities Act" means the United States Securities Act of 1933, as amended.
 
"Securities Exchange Act" means the United States Securities Exchange Act of
1934, as amended.
 
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term "Subsidiary" shall include all Subsidiaries
of such Subsidiary.
 
"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
 
2. Basic Transaction.
 
(a) Purchase and Sale of Assets.  On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from MHE, and MHE agrees to sell,
transfer, convey, and deliver to Buyer, all of the Acquired Assets at the
Closing for the consideration specified below in this §2.
 
(b) Assumption of Liabilities.  On and subject to the terms and conditions of
this Agreement, Buyer agrees to assume and become responsible for all Assumed
Liabilities at the Closing. Buyer will not assume or have any responsibility,
however, with respect to any other obligation or Liability of MHE not included
within the definition of Assumed Liabilities.
 
(c) Delivery of Alto Shares. As consideration for the Acquired Assets, Buyer
agrees to deliver to the Escrow Agent the Alto Shares at the Closing.  During
the Term of this Agreement, the Alto Shares and any appreciation thereupon will
be available to satisfy any amounts owed by MHE under the indemnification
provisions of this Agreement.
 
(d) Closing.  The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of Buyer’s counsel commencing at
9:00 a.m. local time on the first business day following the satisfaction or
waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
the Parties may mutually determine (the "Closing Date").
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Deliveries at Closing.  At the Closing, (i) MHE will deliver to Buyer the
various certificates, instruments, and documents referred to in §6(a) below; and
(ii) Buyer will deliver to MHE the various certificates, instruments, and
documents referred to in §6(b) below.
 
(f) Allocation.  Buyer shall prepare an allocation of the fair market value of
the Alto Shares (and all other capitalized costs of the transactions
contemplated hereby) among the Acquired Assets in accordance with the U.S.
Internal Revenue Code (and any similar provision of state, local or foreign law,
as appropriate), which allocation shall be binding upon MHE.
 
3. MHE's Representations and Warranties.  MHE represents and warrants to Buyer
that the statements contained in this §3 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this §3).
 
(a) Organization of MHE.  MHE is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation.
 
(b) Authorization of Transaction.  MHE has full power and authority (including
full corporate power or other entity and authority) to execute and deliver this
Agreement and to perform its obligations hereunder including, without
limitation, to transfer the Concessions and all rights appurtenant thereto to
the Buyer. Without further limiting the generality of the foregoing, the board
of directors of MHE and the MHE Stockholders have duly authorized the execution,
delivery, and performance of this Agreement by MHE. This Agreement constitutes
the valid and legally binding obligation of MHE, enforceable in accordance with
its terms and conditions.
 
(c) Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including, without limitation, the transfer of the Concessions to Buyer), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which MHE or any of its Affiliates is subject
or any provision of the charter or bylaws of MHE or any of its Affiliates or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which MHE is a party or by which it
is bound or to which any of its assets is subject (or result in the imposition
of any Lien upon any of its assets). MHE does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
 
(d) Brokers' Fees.  MHE has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
 
(e) Title to Concessions.  MHE has good and marketable title to, or a valid
leasehold interest in the Concessions and all properties and assets used in
connection with the Concessions, free and clear of all Liens or restriction on
transfer.
 
(f) Undisclosed Liabilities.  There are no Liabilities with respect to the
Concessions and there is no Basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of the Concessions giving rise to any Liability.
 
(g) Legal Compliance. All activities of MHE and its Affiliates in connection
with the Concessions have complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder)
 

 
5

--------------------------------------------------------------------------------

 



 
of federal, state, local, and foreign governments (and all agencies thereof),
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, or notice has been filed or commenced against any of them
alleging any failure so to comply.
 
(h) Real Property.   With respect to each parcel of Real Property intended to be
occupied or accessed in connection with the Concessions:
 
(i) MHE has the right (and following the transactions contemplated by this
Agreement, Buyer shall have the right) to occupy such Real Property and conduct
any and all activities necessary to develop the Concessions, including but not
limited to exploration, surveys, mining and mineral extraction, and
transportation and disposal of materiel excavated from the Real Property;
 
(ii) There is no condemnation, expropriation or other proceeding in eminent
domain, pending or threatened, affecting any parcel of Real Property or any
portion thereof or interest therein. There is no injunction, decree, order, writ
or judgment outstanding, nor any claims, litigation, administrative actions or
similar proceedings, pending or threatened, relating to the ownership, lease,
use or occupancy of the Real Property or any portion thereof.
 
(iii) Each parcel of Real Property has direct vehicular and pedestrian access to
a public street adjoining the Real Property, or has vehicular and pedestrian
access to a public street via an insurable, permanent, irrevocable and
appurtenant easement benefitting such parcel of Real Property, and such access
is not dependent on any land or other real property interest. None of the
Concessions or any portion thereof is dependent for its access, use or operation
on any land, building, improvement or other real property interest which is not
included in the Real Property.
 
(iv) All water, oil, gas, electrical, steam, compressed air, telecommunications,
sewer, storm and waste water systems and other utility services or systems for
the Real Property that are necessary for the Concessions have been installed and
are operational and sufficient. Each such utility service enters the Real
Property from an adjoining public street or valid private easement in favor of
the supplier of such utility service or appurtenant to such Real Property, and
is not dependent for its access, use or operation on any land, building,
improvement or other real property interest.
 
(v) All certificates of occupancy, permits, licenses, franchises, approvals and
authorizations of all governmental authorities, board of fire underwriters,
association or any other entity having jurisdiction over the Real Property,
which are required or appropriate to use or occupy the Real Property or enable
full use of the Concessions have been issued and are in full force and effect.
Neither MHE nor any of its Affiliates has received any notice from any
governmental authority or other entity having jurisdiction over the Real
Property threatening a suspension, revocation, modification or cancellation of
any permitted use of the Real Property and there is no basis for the issuance of
any such notice or the taking of any such action.
 
(vi) The classification of each parcel of Real Property under applicable zoning
laws, ordinances and regulations permits the use and occupancy of such parcel
and the operation of the Concessions. MHE's and its Affiliates' use or occupancy
of the Real Property or any portion thereof or the operation of the Concessions
is not dependent on a "permitted non-conforming use" or similar variance,
exemption or approval from any governmental authority.
 
(vii) The current use and occupancy of the Real Property for purposes of the
Concessions does not violate any easement, covenant, condition, restriction or
similar provision in any instrument of record or other unrecorded agreement
affecting such Real Property. Neither MHE nor any of its Affiliates has received
any notice of any such violation, and there is no basis for the issuance of any
such notice or the taking of any action for such violation.
 
(viii) None of the Concessions encroaches on any Real Property for which full
use and access has not been granted or on any easement affecting such Real
Property, or violates
 

 
6

--------------------------------------------------------------------------------

 

any building lines or set-back lines, and there are no encroachments onto any of
the Real Property, or any portion thereof, which encroachments would interfere
with the use or occupancy of such Real Property or the continued operation of
the Concessions.
 
(i) Insurance Covering the Concessions.  MHE carries property and casualty
insurance to the extent necessary to protect any holder of the Concessions
(including Buyer) against any Liability or loss arising in connection
therewith.  With respect to each such insurance policy: (A) the policy is legal,
valid, binding, enforceable, and in full force and effect; (B) the policy will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the transactions contemplated;
(C) MHE is not is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; and (D) no party
to the policy has repudiated any provision thereof.
 
(j) Litigation.  There is no litigation involving either of the Concessions and
none of the Concessions (i) is subject to any outstanding injunction, judgment,
order, decree, ruling, or charge or (ii) MHE is not a party or is threatened to
be made a party to any action, suit, proceeding, hearing, or investigation of,
in, or before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator in
connection with the Concessions.
 
(k) Environmental, Health, and Safety Matters.  In respect of any activities by
MHE or its Affiliates in connection with the Concessions:
 
(i) MHE and its Affiliates has complied and is in compliance with all
Environmental, Health, and Safety Requirements.
 
(ii) Without limiting the generality of the foregoing, MHE and each of its
Affiliates has obtained and complied with, and is in compliance with, all
permits, licenses and other authorizations that are required pursuant to
Environmental, Health, and Safety Requirements for use and development of the
Concessions, including but not limited to exploration, mining and mineral
extraction, and disposal of materiel excavated from the Real Property
appurtenant thereto.
 
(iii) Neither MHE, nor any of its Affiliates has received any written or oral
notice, report or other information regarding any actual or alleged violation of
Environmental, Health, and Safety Requirements, or any Liabilities or potential
Liabilities, including any investigatory, remedial or corrective obligations,
relating to any of them or its facilities arising under Environmental, Health,
and Safety Requirements.
 
(iv) None of the following exists at any property or facility used or accessed
in connection with the Concessions: (1) underground storage tanks, (2)
asbestos-containing material in any form or condition, (3) materials or
equipment containing polychlorinated biphenyls, or (4) landfills, surface
impoundments, or disposal areas.
 
(v) Neither MHE, nor any of its Affiliates has treated, stored, disposed of,
arranged for or permitted the disposal of, transported, handled, or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to Liabilities, including any Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to any Environmental, Health, and Safety Requirements.
 
(vi) Neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to any Environmental, Health, and Safety Requirements.
 

 
7

--------------------------------------------------------------------------------

 



 
(vii) Neither MHE, nor any of its Affiliates has, either expressly or by
operation of law, assumed or undertaken any Liability, including without
limitation any obligation for corrective or remedial action in connection with
the Concessions, of any other Person relating to Environmental, Health, and
Safety Requirements.
 
(l) Disclosure.  The representations and warranties contained in this §3 do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements and information contained in this
§3 not misleading.
 
(m) Investment.  MHE (i) understands that the Alto Shares have not been, and
will not be, registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (ii) is acquiring
the Alto Shares solely for its own account for investment purposes, and not with
a view to the distribution thereof, (iii) is managed and directed by a
sophisticated investor with knowledge and experience in business and financial
matters, (iv) has received certain information concerning Alto Holdings and
Buyer and has had the opportunity to obtain additional information as desired in
order to evaluate the merits and the risks inherent in holding the Alto Shares,
(v) is able to bear the economic risk and lack of liquidity inherent in holding
the Alto Shares, and (vi) is either: (a) not a “U.S. Person”, or (b) an
“Accredited Investor”, as such terms are defined under the Securities Act.
 
4. Buyer's Representations and Warranties.  Buyer represents and warrants to
MHE  that the statements contained in this §4 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this §4).
 
(a) Organization of Buyer.  Buyer is a corporation (or other entity) duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).
 
(b) Authorization of Transaction.  Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.
 
(c) Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in §2 above), will (i)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject. Buyer does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in §2 above).
 
(d) Brokers' Fees.  Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which MHE could become liable or obligated.
 
5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.
 

 
8

--------------------------------------------------------------------------------

 



 
(a) General.  Each of the Parties will use his, her, or its reasonable best
efforts to take all action and to do all things necessary in order to consummate
and make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the Closing conditions set forth in §6 below).
 
(b) Notices and Consents.  MHE will give (and will cause each of its Affiliates
to give) any notices to third parties, and MHE will use its best efforts (and
will cause each of its Affiliates to use its best efforts) to obtain any third
party consents, referred to in §3(c) above. Each of the Parties will (and MHE
will cause each of its Affiliates to) give any notices to, make any filings
with, and use his, her, or its best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in §3(c) and §4(c) above.
 
(c) Full Access.  MHE will permit (and will cause each of its Affiliates to
permit) representatives of Buyer to have full access to all premises,
properties, personnel, books, records, contracts, and documents of or pertaining
to the Concessions.
 
(d) Notice of Developments.  Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in §3 and §4 above.
 
(e) Exclusivity.  MHE will not (and MHE will not cause or permit any of its
Affiliates to) (i) solicit, initiate, or encourage the submission of any
proposal or offer from any Person relating to the acquisition of any of the
Concessions or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. MHE will notify Buyer immediately if any Person makes any proposal,
offer, inquiry, or contact with respect to any of the foregoing.
 
(f) Maintenance of Concessions.  MHE and its Affiliates shall maintain the
Concessions and all rights appurtenant thereto, including any filings, updates
or consents required to maintain the validity thereof.
 
6. Conditions to Obligation to Close.
 
(a) Conditions to Buyer's Obligation.  Buyer's obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) the government of Mexico and/or the state of Guadalajara, including all
applicable administrative agencies of the General Directorate of Mines of the
Republic of Mexico shall have given its written approval to the transfer of the
Concessions to Buyer;
 
(ii) the representations and warranties set forth in §3 above shall be true and
correct in all material respects at and as of the Closing Date;
 
(iii) the MHE Stockholders shall have executed and delivered to Buyer a
unanimous written consent approving this Agreement and the transactions
contemplated hereby;
 
(iv) the MHE Board of Directors shall have executed and delivered to Buyer a
unanimous written consent approving this Agreement and the transactions
contemplated hereby;
 
(v) MHE shall have delivered to Buyer a certificate executed by the corporate
secretary of MHE confirming the identity of each of the members of the Board of
Directors and each of the shareholders of MHE;
 
(vi) MHE shall have delivered to Buyer an official report from the jurisdiction
of MHE’s organization showing the current officers and directors of MHE;
 

 
9

--------------------------------------------------------------------------------

 



 
(vii) all actions to be taken by MHE in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby
shall be reasonably satisfactory in form and substance to Buyer;
 
Buyer may waive any condition specified in this §6(a) if it executes a writing
so stating at or prior to the Closing.
 
(b) Conditions to MHE's Obligation.  MHE's obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) the representations and warranties set forth in §4 above shall be true and
correct in all material respects at and as of the Closing Date;
 
(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;
 
(iii) Buyer shall have delivered to MHE the unanimous written consent of the
Board of Directors of Buyer approving this Agreement and the transactions
contemplated hereby;
 
(iv) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to MHE.
 
MHE may waive any condition specified in this §6(b) if it executes a writing so
stating at or prior to the Closing.
 
7. Indemnification. Each Party, to the fullest extent permitted by law, shall
indemnify, defend, and hold the other Party and its Affiliates, officers,
directors, trustees, partners, members, principals, employees, and agents (each,
an “Indemnitee”) from and against any and all Losses arising from any and all
claims, demands,  or Proceedings in which an Indemnitee may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to this Agreement, regardless of whether this Agreement is in force or effect at
the time any such liability or expense is paid or incurred and regardless of
whether or not any matter giving rise to  indemnification hereunder was known by
any such Indemnitee prior to the date of this Agreement, provided however, that
the obligations of Buyer or its Affiliates shall collectively be limited to the
fair value of the Alto Shares as at the Closing Date.
 
8. Termination.
 
(a) Termination of Agreement.  Certain of the Parties may terminate this
Agreement as provided below:
 
(i) Buyer and MHE may terminate this Agreement by mutual written consent at any
time prior to the Closing;
 
(ii) Buyer may terminate this Agreement by giving written notice to MHE on or
before the 30th day following the date of this Agreement if Buyer is not
reasonably satisfied with the results of its continuing business, legal, and
accounting due diligence regarding MHE and the Concessions;
 
(iii) Buyer may terminate this Agreement by giving written notice to MHE at any
time prior to the Closing (A) in the event MHE has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified MHE of the breach, and the breach has
continued without cure for a period of 5 days after the notice of breach or (B)
if the Closing shall not have occurred on or before April 30, 2010, by reason of
the failure of any condition precedent under §6(a) hereof (unless the failure
results primarily from Buyer itself breaching any representation, warranty, or
covenant contained in this Agreement); and
 

 
10

--------------------------------------------------------------------------------

 



 
(iv) MHE may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing (A) in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, MHE has notified Buyer of the breach, and the breach has
continued without cure for a period of 5 days after the notice of breach.
 
(b) Effect of Termination. If any Party terminates this Agreement pursuant to
§8(a) above, all rights and obligations of the Parties hereunder shall terminate
without any Liability of any Party to any other Party (except for any Liability
of any Party then in breach).
 
9. Miscellaneous.
 
(a) Survival of Representations and Warranties.  All of the representations and
warranties of the Parties contained in this Agreement shall survive the Closing
hereunder.
 
(b) No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
 
(c) Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 
(d) Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).
 
(e) Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.
 
(f) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) four business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:


 
 


 
 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 

 
11

--------------------------------------------------------------------------------

 

 


 
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(i) Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and MHE.
No waiver by any Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.
 
(j) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k) Expenses.  Each of Buyer, MHE, and their respective Affiliates will bear
his, her, or its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.
 
(l) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation.
 
(m) Incorporation of Exhibits.  The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.
 
(n) Specific Performance.  Each Party acknowledges and agrees that the other
Party would be damaged irreparably in the event any provision of this Agreement
not performed in accordance with its specific terms or otherwise is breached, so
that a Party shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity.
 
(o) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in the city and state of New York in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto.
 
(p) Governing Language.  This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.
 


[END OF ASSET PURCHASE AGREEMENT]



 
12

--------------------------------------------------------------------------------

 



 
* * * * *
 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 


 
ALTO GROUP ACQUISITION
CORP.                                                                                      MEXICAN
HUNTER EXPLORATION S.A. de C.V.






By: /s/ Mark Klok                        By: /s/ Robert Howie


Title: Chief Executive Officer                             Title: Director





 
13

--------------------------------------------------------------------------------

 
